The present application is being examined under the pre-AIA  first to invent provisions. 
NON-FINAL REJECTION
Specification
Applicant should update the CROSS REFERENCE TO RELATED APPLICATIONS of the specification.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-13 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-13 of prior U.S. Patent No. 10,576,517. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,110,497. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are deemed to be a direct subset of the pending claims. Please note that the claims in the Patent are directed to where the contaminate is selected from BTEX (i.e. benzene, toluene, ethylbenzene and xylene). These are all extremely well known organic contaminates found in soils and water, and thus using the claimed process to remove said specifically claimed contaminates would be at once envisaged. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1-13 is/are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being directly anticipated by Swearingen et al. U.S. Patent Application Publication No.: 2021/0339300 A1.
Swearingen et al. describes an encapsulated reactant(s) having at least one encapsulant and at least one reactant, and methods of making and using the encapsulated reactant(s), are presently provided. An outermost encapsulant is substantially nonreacting, impermeable and nondissolving with water. The reactant(s) contribute to at least one reaction with contaminants in environmental media rendering the environmental media less harmful, see abstract.
Swearingen et al.’s claims 1-7 are reproduced below.
1. A process for treatment of contamination using a sustained release reactant blend, the process comprising the steps of: forming a sustained release reactant blend into a porous solid structure having a shape, the sustained release reactant blend comprising a first reactant, a second reactant, and a matrix; selecting a medium comprised of water, soil, or a combination of water and soil for treatment, the medium being contaminated with a contaminant having a half-life; treating the medium with the sustained release reactant blend; and reducing the half-life in the presence of the sustained release reactant blend; wherein the porous solid structure having the shape is defined by an open structure such that the medium and contaminant can flow into the open structure and contact the first and second reactants, and wherein at least one of the first and second reactants is incompletely coated by the matrix to form an incompletely coated reactant. [Emphasis added].
2. The process of claim 1, wherein the matrix is paraffin wax. 
3. The process of claim 1, wherein the matrix is insoluble and biodegradable. 
4. The process of claim 1, wherein the first reactant and the second reactant provide for a sustained reactant release over a time period that is at least five months. 
5. The process of claim 1, wherein the sustained reactant release increases when a surface area of the sustained release reactant blend is increased. 
6. The process of claim 1, wherein the medium is contaminated with two or more contaminants having a half-life, the half-life of each contaminant being reduced in the presence of the sustained release reactant blend. 
7. The process of claim 1 further comprising at least one of the limitations of a) through e), wherein the limitations of a) through e) are: a) wherein the contaminant is organic; b) wherein the contaminant is inorganic; c) wherein the first reactant is potassium permanganate; d) wherein the second reactant is sodium persulfate; and e) wherein the first reactant is potassium permanganate. 
	As can be seen above, Applicant’s independent claim 1 is almost identical to Swearingen et al.’s independent claim 1 except that applicant uses the word “engineered” in lieu of Swearingen et al.’s use of the word “solid”. The Examiner holds that the words “engineered” and “solid” are functionally equivalent because Swearingen et al.’s disclosed process of making their sustained release reactant blend is the same as applicant’s disclosed process of making their sustained release reactant. That is, both applicant and Swearingen et al. use the same starting chemicals and use the same process steps of making sustained release reactant blends. 
	Also note that Applicant’s dependent claims 2-6 are identical to Swearingen et al.’s dependent claims 2-6.
	Furthermore, Applicant’s dependent claims 7-11 and independent claims 12 and 13 are all deemed to be directly anticipated over Swearingen et al.’s dependent claim 7. 
	Please note that Swearingen et al. is deemed to be prior-art because Swearingen et al. is deemed to have an effective filing date that is before applicant’s effective filing date. In support of the Examiner’s position, Applicant attention is drawn to  “PATENT INTERFERENCE NO. 106,119”, rendered on February 17, 2022. Under consideration in said interference proceeding were applicant’s claims 1-13, as set forth in Applicant’s Great Grand Parent Case S.N. 14/776,811 now U.S. Patent Number 10,183,316, verses Swearingen et al.’s claims, as set forth in S.N. 16/252,938, which subsequently issued as U.S. Patent Number 11,370,007, after the Interference Board’s Decision that Swearingen et al. was in fact the Senior party. 
Please note that in said interference proceeding, Applicant’s independent claim 1, was drawn to a sustained release reactant blend in the form of a porous engineered shape, and Applicant’s independent claim 9, was drawn to a process of making a sustained release reactant blend in the form of a porous engineered shape. The decision of the Board of Interference held that Applicant’s effective filing date was after Swearingen et al.’s effective filing date. In fact, it was noted by the Interference Board, that Applicant DID NOT filed any motions contesting said Interference proceeding. As such, Applicant’s application was deemed to be the junior party and Swearingen et al.’s application was deemed to be the senior party. As such, claims 1-13 (all the claims) in Applicant’s Great Grand Parent Case S.N. 14/776,811 now U.S. Patent Number 10,183,316 were held to be null and void.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764